          Case
          Case1:20-cr-00151-RA
               1:20-cr-00151-RA Document
                                Document10
                                         9 Filed
                                           Filed05/15/20
                                                 05/15/20 Page
                                                          Page11of
                                                                 of11




                                                     May 15, 2020
By ECF
The Honorable Ronnie Abrams                                         Application granted. The sentence is
United States District Court                                        adjourned to June 17, 2020 at 11:00 a.m.
Southern District of New York
40 Foley Square                                                     SO ORDERED.
New York, New York 10007

       Re:     United States v. Anthony Perez-Batista               ___________________________
               20 Cr. 151 (RA)                                      Ronnie Abrams, U.S.D.J.
                                                                    May 15, 2020
Dear Judge Abrams:

        Jointly with the Government, I respectfully write on behalf of my client Mr. Anthony
Perez-Batista to request an adjournment of the sentencing hearing currently set in this matter for
Friday, May 22, 2020 at 11:30 A.M. for approximately thirty days. The final Presentence Report
was issued only moments ago. Because Mr. Perez-Batista requires the assistance of a Spanish
language interpreter, and because legal visitation remains suspended at the MCC, the PSR must
be translated into Spanish, mailed to Mr. Perez-Batista before it may be reviewed with counsel by
telephone or video conference. We will proceed expeditiously and hope to be prepared to
proceed at the adjourned date.

       I have discussed this matter with United States Attorney Elinor Tarlow who joins in this
request.

       Thank you for considering this request.

                                                     Respectfully submitted,




                                                     Christopher A. Flood
                                                     Assistant Federal Defender
                                                     (212) 417-8734
cc:    Elinor Tarlow, Esq.
       Assistant United States Attorney
